Appeal from the Circuit Court of Baldwin.
Tried before the Hon. W. S. Anderson.
The appellant was indicted and tried for an assault with intent to murder, and was convicted of an assault with a weapon. The only exception reserved on the trial of the cause was the refusal of the court to give following charge to the jury: “If the jury entertain a reasonable probability of the defendant’s innocence, they must acquit.” It was held that there was no error in the refusal of this charge ; and judgment of conviction was affirmed.
Opinion Per Curiam.